TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 24, 2014



                                      NO. 03-14-00233-CV


                                   Michael J. Ritter, Appellant

                                                 v.

               Greg Abbott, Attorney General of The State of Texas, Appellee




         APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court. Ritter has filed a motion to dismiss

the appeal, and having considered the motion, the Court agrees that the motion should be

granted. Therefore, the Court grants the motion and dismisses the appeal. Ritter shall pay all

costs relating to this appeal, both in this Court and the court below.